DETAILED ACTION
	The current Office Action is in response to the papers submitted 11/18/2019.  Claims 1 – 7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEMORY CONTROLLER AND FLASH MEMORY SYSTEM 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
gradually" in claim 2 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The gradual decrease in the predetermined rate is being interpreted as a change in rate over time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yashiro (Pub. No.: US 2016/0334992) referred to as Yashiro.
Regarding claim 1, Yashiro teaches a memory controller [13, Figs 1 and 4 - 5; Paragraphs 0028 and 0031; Each semiconductor device has a controller] controlling data transfer between a host system [2, Fig 1; Paragraph 0019; The host device is a host system] and a flash memory [12, Figs 1 and 4 - 5; Paragraph 0031],
[13, Figs 1 and 4 - 5; Paragraphs 0028 and 0031] is configured to limit a data transfer rate in a second period [Step 7, Fig 8; The writing in step 7 is a second period] following a first period [Steps 1 - 3, Fig 8; The writing of data into 12a is a first period] to a predetermined rate lower than a maximum rate [Step 7; Fig 8; Any reducing of the transfer rate lowers the rate to a level lower than the maximum rate of the memory] when the data transfer rate in a first period satisfies a predetermined condition [Steps 2 and 7; The No outcome of step 2 indicates data transfer rate of the first period satisfies the condition of being too hot and is the first step to the process in step 7].
Regarding claim 2, Yashiro teaches the predetermined rate is gradually decreased in the second period [Step 7; Fig 8; The transfer rate is changed which takes some amount of time to go from the first predetermined rate to the new rate which is considered a gradual decrease in the transfer rate].
Regarding claim 3, Yashiro teaches the memory controller [13, Figs 1 and 4 – 5] is configured to release a limit to the data transfer rate in a third period following the second period [Fig 8; Paragraph 0073; After step 7 reduces the transfer rate the process goes to step 8 which can result in step 3 occurring which is a higher transfer rate then what was performed in step 7].
Regarding claim 4, Yashiro teaches a temperature score is increased/decreased according to the data transfer rate per unit time in the first period [Steps 1 – 2 and 4, Fig 8; Paragraphs 0071 and 0073; Reaching step 4 shows the temperature score has increased due to the transfer rate in the first period that is measured in step 1.  A rate is a measurement per unit time], and
wherein the predetermined condition is satisfied when the temperature score exceeds a threshold value [Step 2; Fig 8; The No outcome of step 2 shows the temperature score has exceeded a temperature threshold].
Regarding claim 5, Yashiro teaches the temperature score is further increased/decreased according to a change in the data transfer rate per unit time in the first period [Step 7; Paragraph 0073; The transfer rate in the first period of time which caused the No outcome of step 2 is decreased to lower the temperature in step 7].
Regarding claim 6, Yashiro teaches the temperature score is corrected by keeping the data transfer rate constant for a predetermined period [Steps 3 and 7, Fig 8; Paragraphs 0070 – 0071 and 0073; The temperature is corrected by lowering the transfer rate for the time it takes to perform step 7 and then the temperature is checked again until the temperature is at or below the threshold checked in step 2] or by recognizing that a period during which data transfer is not performed has been continued for a certain period or more.
Regarding claim 7, Yashiro teaches a flash memory [12, Figs 1 and 4 - 5; Paragraph 0031]; and
a memory controller [13, Figs 1 and 4 - 5; Paragraphs 0028 and 0031; Each semiconductor device has a controller] controlling data transfer between a host system [2, Fig 1; Paragraph 0019; The host device is a host system] and the flash memory [12, Figs 1 and 4 - 5; Paragraph 0031],
wherein the memory controller [13, Figs 1 and 4 - 5; Paragraphs 0028 and 0031] is configured to limit a data transfer rate in a second period [Step 7, Fig 8; The writing in step 7 is a second period] following a first period [Steps 1 - 3, Fig 8; The writing of data into 12a is a first period] to a predetermined rate lower than a maximum rate [Step 7; Fig 8; Any reducing of the transfer rate lowers the rate to a level lower than the maximum rate of the memory] when the data transfer rate in a first period satisfies a predetermined condition [Steps 2 and 7; The No outcome of step 2 indicates data transfer rate of the first period satisfies the condition of being too hot and is the first step to the process in step 7].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (Pub. No.: US 2018/0358080) discloses reducing temperature in memory by reducing voltage in the memory.
Kanari (Pat 7,961,547) discloses gradually decreasing a data transfer speed which allows a processor to perform other operation between transfer operations.
Kanari (Pub. No.: US 2011/0026311) discloses gradually decreasing a data transfer speed which allows a processor to perform other operation between transfer operations.
Kanari (Pat 7,817,492) discloses gradually decreasing a data transfer speed which allows a processor to perform other operation between transfer operations.
Kneckt et al. (Pub. No.: US 2016/0014685) discloses at least one other device is to start the data transfer after a predetermined delay, the at least one other device is to cause data transfer in bursts, the at least one other device is to gradually increase or decrease the amount of data being transferred.
Lunadier et al. (Pub. No.: US 2017/0017593) discloses a latency sensitive (LS) transfer may be one in which an originating master's performance gradually decreases as the transfer data access time to the slave increases.
Lunadier et al. (Pat 9,372,818) discloses a latency sensitive (LS) transfer may be one in which an originating master's performance gradually decreases as the transfer data access time to the slave increases.
Ohana et al. (Pub. No.: US 2016/0366219) discloses a collective data transfer rate may be gradually increased even when edge devices change their operational mode, move from one operational mode to another, or change the logic used for controlling their data transfer rate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136